ON MOTION
ORDER
NEWMAN, Circuit Judge.
The parties jointly move to remand to the United States Patent and Trademark Office (PTO) to reconsider its rejection of claims 13 and 15-31 of U.S. Patent No. 5,946,647 (the '647 patent) in light of this court’s decision in Apple Inc. v. Motorola Inc., Appeal Nos.2012-1548, -1549.
In Apple, this court affirmed the district court’s construction of “linking actions to the detected structures” in the '647 patent. *984We agree with the parties that the case should be remanded to the Board to reconsider its decision in light of this construction.
Accordingly,
It Is Ordered That:
(1) The motion to remand is granted. This appeal is remanded for further proceedings consistent with this order.
(2) Each side shall bear its own costs.